Citation Nr: 0720581	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-07 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
kidney disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
August 1958.
	
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  Evidence received since the January 1960 rating decision 
which denied the claim for service connection for a kidney 
disorder is not new and material and it does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a kidney disorder.

2.  Evidence received since the January 1960 rating decision 
which denied the claim for service connection for an eye 
disorder is new and material and it raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for an eye disorder.

3.  The preponderance of the evidence is against the 
veteran's claim that he has a current eye disorder which was 
incurred in service.




CONCLUSIONS OF LAW

1.  The evidence submitted since the January 1960 rating 
decisions is not new and material and the claim for service 
connection for a kidney disorder is not reopened.  
38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2006).

2.  The evidence submitted since the January 1960 rating 
decision is new and material and the claim for service 
connection for an eye disorder is reopened.  38 U.S.C.A. 
§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2006).

3.  The criteria for service connection for an eye disorder 
are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The February 2003 rating decision denied the veteran's 
request to reopen the claims of entitlement to service 
connection for a kidney disorder and an eye disorder.  The 
February 2004 Statement of the Case, and a subsequent 
Supplemental Statement of the Case, appear to reflect that 
the RO reopened those claims after it addressed the threshold 
matter of new and material evidence with respect to the 
issues of entitlement to service connection for an eye 
disorder and a kidney disorder.  Nevertheless, the Board 
itself must make a determination as to whether evidence is 
new and material before addressing the merits of a claim.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. 
§§ 5108, 7104(b)).  Thus, the question as to whether the 
evidence before the Board is new and material as to each 
claim will be discussed below.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.


New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Kidney Disorder

At the time of the prior denial, there was no evidence of a 
kidney disorder in service or at any time after discharge.  
The veteran was informed of the determination and of the 
right to appeal.  He did not appeal and that decision became 
final.

Since that determination, the veteran has applied to reopen 
his claim for service connection for a kidney disorder.  
Evidence received since the January 1960 rating decision 
consists of VA outpatient treatment records and statements 
from the veteran, to include his hearing testimony, that 
service connection for a kidney disorder is warranted.  
Specifically, in a September 2004 communication, the veteran 
stated that he wished to continue with his kidney disorder 
claim because this disorder affected his physical condition 
due to dripping after dark urine.  

However, there is no competent evidence that the veteran 
currently has a disorder of the kidneys.  VA treatment 
records dated in 2002 and 2003 fail to disclose a diagnosis 
of any kidney disorder, although records show that the 
veteran was being treated for diabetes mellitus and had a 
history of cancer of the prostate.  Records of laboratory 
examination of the blood and urine disclose no abnormalities 
associated with kidney function.  Moreover, during his 
December 2003 personal hearing before a hearing officer at 
the RO, the veteran testified that he had no kidney disorder 
that he knew of, although he continued to have laboratory 
examinations of kidney function.   

At the time of the January 1960 rating decision which denied 
service connection for a kidney disorder, the service medical 
records and the post-service records established that the 
veteran did not have a kidney disorder during his period of 
active duty service and that he did not have such a disorder 
at the time of post-service VA examination in 1959.  

There is no additional evidence since the January 1960 rating 
decision which establishes that the veteran has a current 
kidney disorder.  Rather, the current evidence establishes 
that there is no current medical diagnosis of a kidney 
disorder, although the veteran's medical providers continue 
to monitor for onset of such a disorder.  It is important for 
the veteran to understand that even if this claim were 
reopened, the medical evidence as well as his personal 
hearing testimony provide evidence against this claim, 
indicating no current disability manifested by a kidney 
disorder.

Accordingly, the Board finds that new and material evidence 
has not been received to reopen the claim for service 
connection for a kidney disorder.  38 C.F.R. § 3.156(a).  The 
claim is not reopened and the appeal with respect this issue 
is denied.  38 U.S.C.A. § 5108.

Eye Disorder

At the time of the prior denial, the evidence of record 
revealed that, in June 1957, the veteran sustained a left eye 
contusion when a buckle from swimming goggles hit him in the 
left eye.  He temporarily lost vision in this eye and was 
hospitalized. The veteran's July 1958 report of separation 
examination reflects that his eyes were clinically normal and 
he reported no history of eye trouble.  Upon VA eye 
examination in November 1959, the diagnoses were refractive 
error and chronic conjunctivitis, OU (each eye), mild.  
Accordingly, by the January 1960 rating decision, the RO 
denied service connection for an eye disorder on the basis 
that conjunctivitis was not shown in service and refractive 
error is a constitutional or developmental abnormality and 
not a disability under the law.  The veteran was informed of 
the determination and of the right to appeal.  He did not 
appeal and that decision became final.

Since that determination, the veteran has applied to reopen 
his claim for service connection for an eye disorder.  
Evidence received since the January 1960 rating decision 
consists of VA and private treatment records, a VA 
examination report and expert medical opinion, and the 
veteran's hearing testimony and written communications.  

VA outpatient treatment records include findings of right eye 
epiretinal membrane and traumatic maculopathy, left eye 
pinguecula, early cataract of each eye, and refractive error.  

A November 2003 report of VA examination notes the veteran's 
history of inservice left eye trauma and his complaints of 
loss of vision secondary to the trauma sustained in service.  
Examination of the eyes revealed inferior corneal lineal 
scarring of the right eye.  The diagnoses included evidence 
of right eye inferior corneal scarring that could be as 
likely as not be related to the reported previous corneal 
trauma.  However, the examiner commented that review of the 
medical record revealed that the veteran had left eye 
traumatic hyphema (intraocular bleeding as the result of 
trauma in 1957) that required medical treatment and that the 
November 1959 examination report made no mention of the right 
eye corneal scar.  

A January 2004 expert medical opinion from the physician who 
performed the November 2003 eye examination provides the 
following:  

A)	The examination reveals evidence of right eye 
corneal scar that is not related to the stated 
trauma to left eye (review of claim folder and 
medical records didn't reveal corneal trauma to 
right eye when patient suffered trauma to left 
eye).
B)	The current left eye disability is not related 
to previous trauma to left eye.  Patient had 
bilateral nuclear cataracts which are secondary 
to aging process.
C)	The early nuclear cataracts are related to aging 
process and not to trauma.  (Cataracts secondary 
to trauma are mostly cortical and develop 
shortly after trauma - days to weeks.)

A May 2004 statement from the veteran's private physician 
includes a diagnosis of macular pucker, OD (right eye), and a 
conclusion that macular pucker is most probably related to 
history of trauma in the past.  

The veteran's hearing testimony and written communications 
reflect his recollection that he sustained injury and was 
treated for both eyes during service.  For purposes of the 
request to reopen the claim, the veteran's statements must be 
assumed to be credible.  For the limited purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).  

Based upon the reasons for January 1960 denial, the evidence 
now includes diagnoses of macular pucker and corneal scar, 
right eye, which may be related to trauma in service; thus, 
this evidence is new and material.  Therefore, the veteran's 
claim of entitlement to service connection for an eye 
disorder is reopened.

The second step in the analysis for the Board in this case is 
to assess the new and material evidence in the context of the 
other evidence of record and make new factual determinations.  
See Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith, 1 Vet. App. at 
179-80.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard, 4 Vet. 
App. at 393.  

In this case, over the history of his claim, the veteran has 
been provided with pertinent laws and regulations regarding 
service connection, the issue before the Board at this time.  
He has been given the opportunity to review the evidence of 
record and submit arguments in support of his claim.  The 
veteran has provided testimony on this issue at two personal 
hearings before a hearing officer at the RO and he has 
submitted numerous written communications.  The veteran's 
arguments have focused squarely on the issue of service 
connection, not whether new and material evidence has been 
submitted.  Thus, the Board finds that the veteran would not 
be prejudiced by the adjudication of his claim at this time.  
Accordingly, there is no basis for an additional delay in the 
adjudication of this case and the Board will proceed with the 
adjudication of the claim of entitlement to service 
connection for an eye disorder on a de novo basis.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, 
Part VI, Subchapter II, para. 11.07.  Thus, VA regulations 
specifically prohibit service connection for refractive 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).  No 
evidence of such circumstances is present in this case.  
There is no legal entitlement to service connection for 
refractive error of the eyes, even though such disorder is 
present.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
see also Winn v. Brown, 8 Vet. App. 510 (1996); Beno v. 
Principi, 3 Vet. App. 439 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the claimant.  
38 U.S.C.A. § 5107(b).

Service medical records show treatment for a left eye injury 
which resolved with no residual disability noted at the time 
of separation.  Although the veteran's hearing testimony and 
written communications reflect his recollection that he 
sustained injury to both eyes and was treated for injuries to 
both eyes during service, the service medical records are 
devoid of reference to the right eye.  Although the veteran 
is competent to state that both eyes were injured in the 
initial event, the service medical records establish that 
only the injury to the left eye merited medical treatment.  
Overall, the Board must find that the service medical records 
establish that the veteran sustained no medically-diagnosed 
trauma to the right eye and sustained no chronic disorder of 
the left eye.  As such, the medical evidence preponderate 
against a finding that the veteran sustained an eye disorder 
in service.  

Post service medical records include a December 1959 VA eye 
examination report which provides diagnoses of refractive 
error and mild chronic conjunctivitis, both eyes.  

The veteran has not submitted or identified any clinical 
evidence regarding an eye disorder for the period from 1959 
though 2000, a period of approximately 40 years.  VA 
outpatient treatment records dated in 2002 show findings of 
traumatic maculopathy OD (right eye) and cataracts.  In 
contrast with the diagnosis of right eye inferior corneal 
scarring noted on VA examination in November 2003, a private 
medical statement dated in May 2004 assigns a diagnosis of 
right eye macular pucker.  The physicians state that these 
findings "could be" or "may be," respectively, related to 
previous corneal trauma.  However, a January 2004 expert 
medical opinion concludes that, based on a review of the 
veteran's complete medical history, the right eye corneal 
scar is unrelated to the veteran's left eye trauma in service 
and left eye cataracts are secondary to the aging process and 
not to trauma.  Overall, the Board must find that the post 
service medical evidence, particularly the expert medical 
opinion, provides probative and persuasive evidence which is 
unfavorable to the veteran's claim.

The veteran's hearing testimony and written communications 
reflect his recollection that he sustained injury to both 
eyes and received medical treatment of both eyes during 
service.  For purposes of the request to reopen the claim, 
the veteran's statements were assumed to be credible.  
However, there is no in-service medical evidence of objective 
injury to the right eye.  No treatment of the right eye is 
shown by the contemporaneous treatment records.  Rather, 
those records reflect injury and treatment for the left eye 
only.  However, there is no medical diagnosis of a disorder 
which is due to the in-service trauma to the left eye.  
Rather, the examiners have clearly stated that a cataract in 
the left eye is due to the aging process and is unrelated to 
trauma sustained in service.  

The Board finds that although the veteran is currently 
diagnosed with a right eye disorder which could be the result 
of previous trauma, a review of the service and post-service 
evidence of record does not support a finding of an 
etiological relationship between this disorder, or any other 
diagnosed eye disorder, and the veteran's military service, 
to include the 1957 left eye injury.  VA and private medical 
records reflect that the veteran was initially diagnosed with 
a right eye disorder which could be secondary to previous 
trauma in 2000, more than forty years after his discharge 
from active duty service.  In this regard, the United States 
Court of Appeals for the Federal Circuit has determined that 
a lapse of time, such as in this case, is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, 
service connection is not established based on chronicity in 
service or continuous symptoms thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-97.  

The Board notes that a diagnosis of refractive error of the 
eyes has also been assigned.  However, refractive error is 
not, by law, defined as a disease or injury for purposes of 
veterans' benefits.  Therefore, evidence of more than an 
increase in severity during service is required in order to 
warrant a grant of service connection.  There is a lack of 
entitlement under the law to service connection for 
refractive error of the eye, unless the evidence shows that 
it was subject to a superimposed disease or injury during 
military service that resulted in increased disability.  See 
VAOPGCPREC 82-90.  In this case, there is no evidence of that 
an eye disability was superimposed on his refractive error 
during service.

With respect to the VA and private medical conclusions that 
the veteran's right eye inferior corneal scarring and right 
eye macular pucker "could be" and "may be," respectively, 
related to previous corneal trauma; it is noted that there is 
a long line of cases where the Court has rejected medical 
opinions as being too speculative to provide the degree of 
certainty required for medical nexus evidence.  In Bloom 
v.West, 12 Vet. App. 185 (1999), the Court found unpersuasive 
the unsupported physician's statement that the veteran's 
death "could" have been caused by his time as a prisoner of 
war.  In Stegman v. Derwinski, 3 Vet. App. 228 (1992), the 
Court held that evidence favorable to the veteran's claim 
that did little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure was insufficient to establish service connection.  
Similarly, in Tirpak v. Derwinski, 2 Vet. App. 609 (1992), 
the Court found that medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship. 

Moreover, there is no competent evidence of a nexus between 
any currently diagnosed eye disorder and the veteran's period 
of active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  The veteran argues 
that he was treated for both eyes in service; however, the 
veteran has not provided, and the Board is not aware of, any 
medical evidence in support of this contention.  The veteran 
is competent to testify that both his eyes hurt following an 
accident in service.  Barr v. Nicholson, No. 04-0534 (U.S. 
Vet. App. June 15, 2007).  

However, the veteran is not competent to establish that he 
had a medically-diagnosed injury to each eye or that both 
eyes required medical treatment.  His personal opinion as to 
whether the accident resulted in a right eye injury, which is 
proffered without the benefit of medical education or 
training, and his opinion conflicts with the medical evidence 
of record.  His opinion is not competent evidence as required 
to establish service connection.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

Accordingly, although the veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim 
of service connection for an eye disorder.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  Absent competent 
evidence of a chronic eye disorder in service or a nexus 
between any current eye disorder and service, the evidence is 
not so evenly balanced as to require resolution of doubt in 
the veteran's favor.  The appeal is denied.

Duties to notify and assist

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in January 
2003 and provided to the appellant prior to the February 2003 
rating decision on appeal advised the veteran of the 
definition of new and material evidence and advised him that 
new and material evidence was required in his case.  The 
February 2003 rating decision advised him of the specific 
reasons his claim had previously been denied, and what 
evidence would be required to reopen the claims.  The January 
2003 letter and the information in the February 2003 rating 
decision satisfy the duty to notify provisions.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The claims were thereafter 
readjudicated, so the veteran is not prejudiced by any defect 
in the timing of the notice in compliance with Kent.  

Moreover, since the appellant's claims are being denied, no 
disability rating or effective date will be assigned.  
Therefore, there can be no possibility of prejudice to the 
appellant.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board observes that the letter dated in January 2003 as 
well as information provided in the April 2004 rating 
decision, February 2004 Statement of the Case and subsequent 
Supplemental Statement of the Case informed the veteran of 
what constitutes new and material evidence.  Therefore, there 
is no prejudice to the veteran under Kent v. Nicholson, 20 
Vet. App. 1 (2006).

Moreover, the Federal Circuit recently held that an SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate notice of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) is provided 
prior to the SOC or SSOC.  See Mayfield  v. Nicholson, No. 
02-1077 (U.S. Vet. App. December 21, 2006) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).

With respect to the duty to assist, the RO has secured the 
veteran's service, VA, and private medical records, he has 
been afforded a VA eye examination, an expert medical opinion 
with respect to the eye claim has been obtained, and he has 
provided hearing testimony and written communication with 
respect to his claims.  As there is no indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

The Board notes that an etiological opinion has not been 
obtained with respect to the issue of entitlement to service 
connection for a kidney disorder.  However, the Board finds 
that the evidence, discussed above, which indicates that the 
veteran did not receive treatment for the claimed disorder 
during service or at anytime after service, that he is not 
currently diagnosed with a kidney disorder, and that he does 
not have a kidney condition that he knows of, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4).  As service and post-service medical records provide 
no basis to grant this claim, and provide evidence against 
the claim, the Board finds no basis for a VA examination to 
be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, based on the findings above, the 
standards of McLendon are not met in this case.

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, he was provided notice with 
respect to the requirements for new and material evidence, 
his claims were subsequently readjudicated in a statement of 
the case, and there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless error.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and Overton v. Nicholson, 
20 Vet. App. 427 (2006) (Reviewing the entire record and 
examining the various predecisional communications, the Court 
concluded that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, as the Board has done in this 
case.)  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
§ 5108 of this title."  38 U.S.C.A. § 5103A (f).  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of these 
claims.


ORDER

As no new and material evidence has been received, the claim 
for service connection for a kidney disorder is not reopened, 
and the appeal is denied.

As new and material evidence has been received, the claim for 
service connection for an eye disorder is reopened; the 
appeal is granted to this extent only.

Service connection for an eye disorder is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


